Townsend, J.,
concurring specially. Existing Supreme Court decisions which are binding on the Court of Appeals require my concurrence in the decision in this case. See Calhoun v. State, 144 Ga. 679; Winston v. State, 79 Ga. App. 712 (54 S. E. 2d, 354). My concurrence is on the theory that the officer illegally searched the person of the defendant, located the pint of liquor in her bosom, and extracted it himself. Had she, at his insistence, removed the pint of liquor herself she would have thereby been compelled to produce evidence against herself, in violation of the constitutional provision that “no person shall be compelled to give evidence tending in any manner to criminate himself.” Code §§ 2-106, 1-805, and such evidence would not have been admissible. See Evans v. State, 106 Ga. 519 (32 S. E. 659); Day v. State, 63 Ga. 667.